219 Ga. 208 (1963)
132 S.E.2d 79
MOTE, by NEXT FRIEND
v.
SEITZ.
22104.
Supreme Court of Georgia.
Submitted July 8, 1963.
Decided July 23, 1963.
Herbert Edmondson, for plaintiff in error.
Everett C. Brannon, Jr., Jeff C. Wayne, Brannon, Brannon & Schroeder, Telford, Wayne & Smith, contra.
CANDLER, Justice.
The parties to this litigation are conterminous landowners. On the trial, they agreed and stipulated in open court that the only issue to be determined was the location of the dividing line between their respective lands; and since by *209 that agreement and stipulation they eliminated all questions involved in the case except the one which relates only to the dividing line between their adjacent lands, the Court of Appeals and not this court has jurisdiction of the writ of error. See Whaley v. Ellis, 209 Ga. 147 (71 SE2d 209) and the cases there cited.
Transferred to the Court of Appeals. All the Justices concur.